Citation Nr: 1451388	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-13 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 4, 2014.

2.  Entitlement to a disability rating in excess of 70 percent on or after June 4, 2014.


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board notes that the Veteran's claim was subsequently transferred to the Detroit, Michigan RO.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from March 10, 2009. 

The Board notes that the Veteran had previously been represented by a private attorney.  However, in correspondence received by VA in April 2014, the appointment of representation was withdrawn.  There is no indication that the Veteran currently has representation. 

A Board hearing was held before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is of record.  Subsequently, in a November 2013 decision, the Board assigned an initial 50 percent disability rating for PTSD and remanded the case for further development to include a current VA examination in response to the Veteran's assertion that his PTSD symptoms had worsened since his last evaluation.  See Veteran's February 2011 statement. 

In a July 2014 rating decision, the RO increased the disability rating for the Veteran's PTSD to 70 percent, effective June 4, 2014, which was the date of the most recent VA PTSD examination.  Because the increased evaluation does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

A review of the Virtual VA paperless claims processing system and the Veterans Benefits System (VBMS) reveal documents that are duplicative of those already included in the paper claims file except for a July 2014 Supplemental Statement of the Case (SSOC) notice response in which the Veteran remarked that he had no additional information or evidence to submit prior to the Board's consideration.

FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the symptoms and overall level of impairment caused by the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas, throughout the appeal period.

2.  The preponderance of the evidence reflects that the Veteran's PTSD has not resulted in total occupational and social impairment.  


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for PTSD, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the veteran what information or evidence is needed in order to substantiate the claim and it must assist the veteran by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  In this case, the RO provided the Veteran with a notification letter in March 2009. 

The Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD. 

VA's duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and identified private medical records have been obtained.  Additionally, the Veteran provided testimony at a July 2011 Board Hearing.  The Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  In this case, the VLJ set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated actual knowledge of the elements necessary to substantiate his claims - to include the effects of his PTSD on social and occupational functioning.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. At 492.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded VA PTSD examinations in November 2009 and June 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case, as they were predicated on a review of the Veteran's medical history as well as on a thorough psychiatric examination and fully address the rating criteria that are relevant to rating the disability in this case.

Finally, the Board observes that the November 2013 Board remand instructed that the Veteran be requested to provide information regarding current treatment and be provided a VA examination for PTSD.  An examination was conducted in June 2014 and the Veteran was contacted via letter in March 2014.  He did not submit any names of treatment providers or additional evidence.  Based on these considerations, the Board finds that the requirements of the remand were ultimately accomplished, and there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the Board finds that VA's duty to assist with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2014).  For these reasons, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently assigned a 50 percent evaluation prior to June 4, 2014 and a 70 percent evaluation since that date under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

Under the criteria for the General Rating Formula for Rating Mental Disorders, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list.  The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In addition, evaluation under § 4.130 is symptom-driven in that a veteran may only qualify for a given disability rating under this criteria by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Furthermore, § 4.130 requires not only the presence of certain or similar symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In assessing the degree of psychiatric disability, Global Assessment of Functioning (GAF) scores are for application and reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996); see also 38 C.F.R. § 4.125, 4.130.  However, a GAF score assigned in a case is not entirely dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Here, the Board finds that the Veteran's PTSD symptoms and level of impairment throughout the appeal period were indicative of deficiencies in most areas and were present from the effective date of the grant of service connection of PTSD.  In this regard, the Board observes that the Veteran's PTSD symptoms and resulting social and occupational impairment did not significantly worsen between the initial grant of service connection and the June 2014 VA examination.  To the extent that the Veteran's symptoms appeared less severe in the earlier portion of the appeal period, as reflected in the private treatment records and November 2009 examination, the Board finds that the Veteran's demeanor at the hearing, coupled with the testimony of his wife and daughter, indicate that this was the result of under-reporting of symptoms in the past.  Although staged ratings are warranted in some circumstances and there was some variation in the Veteran's symptoms during the appeal period, the Board finds that the Veteran's PTSD symptoms were similar enough in severity from the effective date of the grant of service connection to warrant the conclusion that it has most nearly approximated occupational and social impairment with deficiencies in most areas during this time period.

Private treatment records as well as VA examination reports and Board hearing testimony refer to symptoms and overall impairment that correspond to both a 50 and a 70 percent rating.  For example, private treatment records dated from 2009 indicate that the Veteran complained of depression and anxiety but was observed to have a normal mood and appropriate affect.  Notably, the Veteran did not endorse suicidal thoughts to his private doctor.  However, both VA examination reports indicate the Veteran had reported a history of suicidal ideation.  In addition, the Veteran's spouse testified that she was worried that the Veteran was going to hurt himself.  See Hearing Transcript at 13.  Both VA examinations noted that the Veteran experienced anger and irritability, severe social isolation, flashbacks, blunted affect, mild memory loss, chronic sleep impairment, lack of motivation and also worked long hours as a distraction from his PTSD symptoms.  The examiners also noted that the Veteran had significant difficulties in establishing and maintaining effective relationships, which the Veteran's wife and daughter attested to.  Likewise, the Veteran indicated that his relationship with his wife and children had been compromised in that he was distant and moody and had difficulty emotionally engaging with them.  See Hearing Transcript at 16.  The June 2014 VA examiner noted that the Veteran's psychosocial functioning remained relatively poor since the November 2009 examination, with continued reporting of suicidal ideation.  Based on the foregoing, the Board finds that the PTSD symptoms, specifically those relating to suicidal ideation and severe social isolation as noted throughout the appeal period, more closely approximate the criteria for a 70 percent evaluation.

As detailed above, the Veteran's disability picture is more consistent with a 70 percent evaluation during the time period on appeal.  This in effect corresponds to occupational and social impairment with deficiencies in most areas as required by a 70 percent evaluation.  In this regard, the Veteran has a history of symptoms which include flashbacks, sleep disturbance with nightmares, panic attacks, severe social isolation, and irritability which cause him to isolate from others.  

A higher, 100 percent rating is not, however, warranted, because the symptoms and overall impairment do not more nearly approximate the criteria for a 100 percent.  At the 2014 VA examination, the Veteran reported he had maintained employment as a manager of a jewelry store for 28 years.  Additionally, the evidence of record indicates that the Veteran had difficulty relationships with family and no friends, but he remained married.  At the 2014 VA examination, he reported he had one cousin that he could talk to.  This indicates that although the Veteran had significant occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, he is not totally socially and occupationally impaired.  The evidence therefore does not reflect that the Veteran's PTSD symptoms and overall impairment more nearly approximate the criteria required for a 100 percent rating.

III.  Extraschedular Evaluation 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Thun . v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and as such, the assigned schedular evaluation is adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, and is therefore found inadequate, VA must determine whether the exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as governing norms, which include marked interference with employment and frequent periods of hospitalization.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's various complaints, including sleep impairment, anxiety, depression, decreased concentration, social isolation, and irritability, are contemplated by the rating already assigned.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.  Indeed, the evaluation contemplates the overall effect of all of his symptoms on his occupational and social functioning.  As discussed above, there is a higher rating available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

Entitlement to an initial evaluation of 70 percent, but no higher, for PTSD is granted, subject to the provisions governing the award of monetary benefits. 



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


